 

Exhibit 10.53

  

[image_001.gif] 

 

 

PROMISSORY NOTE

 

 



$15,000,000.00                  February 13, 2014 New York, New York     



 

 

FOR VALUE RECEIVED, the undersigned, CORONADO BIOSCIENCES, INC., (the
“Borrower”) HEREBY PROMISES TO PAY to the order of ISRAEL DISCOUNT BANK OF NEW
YORK, its successors and assigns (hereinafter the “Bank”), the principal amount
of FIFTEEN MILLION and 00/100 DOLLARS ($15,000,000.00), in lawful money of the
United States (the “Loan”), or the aggregate unpaid principal amount of all
revolving credit advances (hereinafter each being referred to as an “Advance”
and collectively, the “Advances”) made to Borrower, as set forth on Bank’s
computer system on the Loan Enquiry Page(s) (the “Loan Enquiry Page(s)”) on the
Maturity Date, and to pay interest on the unpaid principal balance of this
Promissory Note (this “Note”) in the manner and at the rate as hereinafter
specified and such amounts due hereunder.

 

1.Defined Terms. As used in this Note the following terms shall have the
following meanings:

 

The term “Additional Costs” shall have the meaning as defined in Section 17.

 

The terms “Advance” or “Advances” shall have the meanings as defined in the
introductory paragraph.

 

The term “Bank” shall have the meaning as defined in the introductory paragraph.

 

The term “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.

 

The term “Borrower” shall have the meaning as defined in the introductory
paragraph.

 

The term “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks in New York are authorized or required to
close under the laws of the State of New York.

 

The term “Collateral” or “Collateral Account” shall be that certain MMA account
of Coronado Biosciences, Inc. in an amount of $15,000,000.00 but at all times of
no less than any outstanding Advances under this Note pledged by Coronado
Biosciences, Inc. to Bank, together with any replacements, renewals or
extensions thereof.

 

The term “Default Interest Rate” shall have the meaning as defined in Section 4.

 

The term “Event of Default” shall mean any of the events or conditions specified
in Section 12 hereof.

 

The term “Indebtedness” shall mean all items of indebtedness, obligation or
liability, whether matured or unmatured, liquidated or unliquidated, funded or
unfunded, direct or contingent, joint or several, which would properly be
included in the liability section of a balance sheet or in a footnote to a
financial statement in accordance with generally accepted accounting principles,
and shall also include (a) all indebtedness guaranteed, directly or indirectly
in any manner, or endorsed (other than for collection or deposit in the ordinary
course of business) or sold with recourse, (b) all indebtedness in effect
guaranteed, directly or indirectly, through agreements, contingent or otherwise,
and (c) all indebtedness secured by (or for which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by) any
mortgage, deed of trust, pledge, assignment, lien, security interest or other
charge or encumbrance upon property owned or acquired subject thereto, whether
or not the liabilities secured thereby have been assumed or guaranteed.

 



 

 

 

The terms “Indemnified Party” or “Indemnified Parties” shall have the meanings
as defined in Section 27.

 

The term “Interest” means the annual rate of interest payable on the outstanding
Advances in accordance with Sections 3 and 4.

 

The term “Late Charge” shall have the meaning as defined in Section 10.

 

The term “Loan” shall have the meaning as defined in the introductory paragraph.

 

The term “Loan Documents” shall mean this Note and any other document,
instrument or agreement, entered into in connection with the Indebtedness
evidenced by this Note, all as amended, restated, extended, renewed,
supplemented, modified or replaced from time to time.

  

The term “Loan Enquiry Page(s)” shall have the meaning as defined in the
introductory paragraph.

 

The term “Margin” shall mean one hundred fifty basis points (150 bps).

 

The term “Maturity Date” shall mean February 13, 2016.

 

The term “Minimum Advance” shall have the meaning as defined in Section 2(c).

 

The term “Note” shall mean this Promissory Note.

  

The term “Obligations” shall mean all existing and future debts, liabilities and
obligations of every kind or nature at any time owing by Borrower to Bank, under
this Note or under any other Loan Document, including, without limitation, the
debts, liabilities and obligations in respect of this Note and any extensions,
modifications, substitutions, increases and renewals thereof.

 

The term “Obligor” shall mean individually and collectively Borrower, each
endorser and surety of this Note, any person who is primarily or secondarily
liable for the repayment of this Note or any portion thereof, any person who has
granted security for the repayment of the Note, together with such person’s
heirs, personal representatives, successors and assigns.

 

2

 

 

2.Advances.

 

(a)Each request by Borrower for an Advance shall be received by Bank not later
than 12:00 noon, New York local time, on the date of such request.

 

(b)   Each request for an Advance shall specify (i) the requested date of such
Advance (ii) the requested amount of such Advance and (iii) the purpose of such
Advance.

 

(c)   A request for an Advance shall be irrevocable upon Bank’s first receiving
notification thereof and shall be in a minimum amount (“Minimum Advance”) of:
(i) $100,000.00; or (ii) the remaining amount of the available undrawn balance
under the Loan if such amount is less than $100,000.00.

 

(d)   Subject to the terms and conditions hereof and the terms and conditions
set forth in the Loan Documents, Advances that are repaid or pepaid may be
reborrowed on a revolving basis up to the maximum amount of this Note.

  

(e)    Borrower shall utilize the Advances for prior loan repayment and to fund
general working capital needs.

  

3.Principal and Interest.

 

(a)    Interest shall be payable on the outstanding daily unpaid principal
amount of each Advance from the date hereof until payment in full is made and
shall accrue and be payable at the rates set forth or provided for herein,
before and after default, before and after maturity, before and after judgment
and before and after the commencement of any proceeding under the Bankruptcy
Code, with interest on overdue interest to bear interest and to be compounded at
the Default Interest Rate, in each case, to the fullest extent permitted by
applicable laws.

 

(b)   Interest accrued on each Advance shall be due and payable in arrears on
the first day of each calendar month commencing on the first day of the first
full month following the date of such Advance and at maturity (whether as stated
or by acceleration). Except as otherwise provided in Section 4, the unpaid
principal amount of each Advance shall bear interest at a rate per annum equal
to the interest rate payable on the Collateral Account plus the Margin.

 

(c)   If not sooner paid, the unpaid principal amount of each Advance shall be
due and payable on the Maturity Date.

 

(d)   The unpaid principal amount of any Advance may, at any time and from time
to time, be voluntarily paid or prepaid in whole or in part except that, with
respect to any voluntary prepayment, (i) Bank shall have received written notice
of any prepayment by 12:00 noon, New York local time on the date of prepayment
(which must be a Business Day), which notice shall identify the date and amount
of the prepayment and (ii) each prepayment of an Advance shall be accompanied by
payment of interest accrued to the date of payment on the amount of principal
paid.

 

(e)   Bank may act without liability upon the basis of telephonic notice
believed by Bank in good faith to be from Borrower. Borrower shall immediately
confirm to Bank, in writing, each telephonic notice. All Advances are made at
Bank’s sole and absolute discretion and Bank may, at its option and in its sole
and absolute discretion and without notice to the undersigned, decline to make
any Advance requested by Borrower. Borrower hereby expressly authorizes Bank to
record in its computer system the amount and date of each Advance, the
applicable rate of interest, the Maturity Date, and each payment of principal
and interest thereon. In the event of any discrepancy between any such notation
by Bank and any records of Borrower, the records of Bank shall be controlling
and conclusive absent manifest error.

 

(f)   All amounts due and owing hereunder shall be paid in full no later than
the earlier of: (i) the Maturity Date; or (ii) at the Bank’s election following
the occurrence and continuation of an Event of Default.

 

3

 



 

    4.     Default Rate. At the option of the Bank, upon the occurrence and
during the continuance of any Event of Default, and in any event if any
installment of principal or interest or any fee or cost or other amount payable
under this Note, or any other Loan Document, is not paid when due, the
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the rate otherwise applicable thereto plus three
(3%) percent per annum (the “Default Interest Rate”), to the fullest extent
permitted by applicable law. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be compounded monthly, on the
last day of each calendar month, to the fullest extent permitted by applicable
law.

 

5.Computation of Interest and Fees.

 

(a)Computation of interest on the Loan shall be calculated on the basis of a
year of 360 days and the actual number of days elapsed. Borrower acknowledges
that such latter calculation method will result in a higher yield to the Lender
than a method based on a year of 365 or 366 days.

 

(b)Under no circumstances or event whatsoever shall the aggregate of all amounts
deemed interest hereunder and charged or collected pursuant to the terms of this
Note exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such court determines Bank has charged or received interest
hereunder in excess of the highest applicable rate, Bank shall apply, in its
sole discretion, and set off such excess interest received by Bank against other
Obligations due or to become due and such rate shall automatically be reduced to
the maximum rate permitted by such law.

 

6.Manner and Treatment of Payments.

 

(a)           Each payment due on this Note, or under any other Loan Document,
shall be made to Bank, at Bank’s office located at 511 Fifth Avenue, New York,
New York 10017-4997, for the account of Bank, in immediately available funds not
later than 3:00 p.m., New York local time, on the day of payment (which must be
a Business Day). All payments received after these deadlines shall be deemed
received on the next succeeding Business Day. All payments shall be made in
lawful money of the United States of America.

 

(b)           Bank shall have the unconditional right and discretion (and
Borrower hereby authorizes Bank) to charge Borrower’s operating and/or deposit
account(s) for all of Borrower’s Obligations as they become due from time to
time under this Note, or any other Loan Document, including, without limitation,
interest, principal, fees, indemnification obligations (unless disputed by
Borrower) and reimbursement of expenses.

 

(c)           Any payment due under this Note which is paid by check or draft
shall be subject to the condition that any receipt issued therefore shall be
ineffective unless and until the amount due is actually received by Bank. Each
payment received by Bank shall be applied as follows: first, to the payment of
any and all costs, fees and expenses incurred by or payable to Bank in
connection with the collection or enforcement of this Note; second, to the
payment of all unpaid late charges (if any); third, to the payment of all
accrued and unpaid interest hereunder; and fourth, to the payment of the unpaid
principal balance of this Note, or in any other manner which Bank may, in its
sole discretion, elect from time to time.

 

4

 

 

7.Security Interest in Collateral.

 

(a)           To secure payment to Bank and performance of the Obligations,
Borrower hereby grants to Bank a continuing security interest in, a general lien
upon and a right of set-off against the Collateral.

  

(b)           Borrower hereby authorizes Bank, at any time and from time to
time, to file financing statements, continuation statements and amendments
thereto under the Uniform Commercial Code naming Borrower as debtor and Bank as
secured party and indicating therein the types or describing the items of
Collateral herein specified. Borrower will not, without the prior written
consent of Bank, file or authorize or permit to be filed in any jurisdiction any
such financing or like statement in which Bank is not named as the sole secured
party covering the Collateral set forth herein.

  

(c)           Following the occurrence and during the continuation of an Event
of Default, Bank, at its discretion may, in its name or in the name of Borrower
or otherwise, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable with respect to, any of the
Collateral, but shall be under no obligation so to do, or Bank may extend the
time of payment, arrange for payment in installments, or otherwise modify the
terms of, or release, any of the Collateral, without thereby incurring
responsibility to, or discharging or otherwise affecting any liability of
Borrower. Bank shall not be required to take any steps necessary to preserve any
rights of prior parties to any of the Collateral. Upon default hereunder or in
connection with any of the Obligations (whether such default be that of Borrower
or of any other party obligated thereon), Bank shall have the rights and
remedies provided by law. Borrower will pay to Bank all reasonable out of pocket
expenses (including reasonable expense for legal services of every kind) of, or
incidental to, the enforcement of any of the provisions hereof or of any of the
Obligations, or any enforcement, collection, compromise or settlement of any of
the Collateral or receipt of the proceeds thereof, and for the care of the
Collateral and defending or asserting the rights and claims of Bank in respect
thereof, by litigation or otherwise, including expense of insurance, and all
such expenses shall be indebtedness within the terms of this Note. Bank, shall
apply the net cash receipts from the Collateral resulting from an enforcement
action following an Event of Default to the payment of principal of and/or
interest on any of the Obligations making proper rebate of interest or discount.
Notwithstanding that Bank, whether in its own behalf and/or in behalf of another
and/or of others, may continue to hold Collateral and regardless of the value
thereof, Borrower shall be and remain liable for the payment in full, principal
and interest, of any balance of the Obligations and expenses at any time
unpaid. 

 

            8.    Right of Set-Off. To secure payment of this Note and all other
Obligations of Borrower to Bank, Borrower and any Obligor of this Note hereby
grant Bank a continuing lien and/or right of set-off upon any and all deposit
and/or operating accounts now or hereafter maintained with Bank, any and all
securities and other property of Borrower and any Obligor and the proceeds
thereof now or hereafter coming into the possession or control of Bank, hereby
authorizing Bank, following the occurrence and during the continuation of an
Event of Default to appropriate and apply such deposits or the proceeds of the
sale of such securities or other property to any such Obligations, it being
understood that Bank shall be under no obligation to effect any such
appropriation and application.

 



5

 

 

           9.    Repayment Extension. If any payment of principal or interest
shall be due on a Saturday, Sunday or any other day on which banking
institutions in the State of New York are required or permitted to be closed,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of the
payment of interest.

  

           10. Late Charge. Borrower shall unconditionally pay to Bank a late
charge (the “Late Charge”) equal to the greater of (a) five (5%) percent of the
payment then due or (b) $200.00, if any such payment in whole or in part is not
received by Bank within ten (10) days after its due date. The Late Charge is in
addition to the Default Interest Rate, if applicable, and shall be payable
together with the next payment due hereunder or, at Bank’s option, upon demand
by Bank, provided, however, that if any such Late Charge is not recognized as
liquidated damages for such delinquency, and if deemed to be interest in excess
of the amount permitted by applicable law, Bank shall be entitled to collect a
Late Charge only at the highest rate permitted by law, and any payment actually
collected by Bank in excess of such lawful amount shall be deemed a payment in
reduction of the principal sum then outstanding, and shall be so applied.

  

11.Representations and Warranties. Borrower represents and warrants to Bank
that:

 

Existence and Qualification; Power - Borrower is a corporation or limited
liability company duly formed, validly existing and in good standing under the
laws of the state of its organization. Borrower is duly qualified or registered
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or the ownership or leasing of its properties makes such
qualification or registration necessary. Borrower has all requisite corporate
power and/or other authority to conduct its business, to own and lease its
properties and to execute and deliver this Note and each Loan Document to which
it is a party and to perform its Obligations;

 

Compliance with Laws - Borrower is in compliance in all material respects with
all laws, regulations and other legal requirements applicable to its business,
has obtained all authorizations, consents, approvals, orders, licenses and
permits from, and has accomplished (or obtained exemptions from) all filings,
registrations and qualifications that are necessary for the transaction of its
business;

  

Authority; Compliance With Other Agreements and Instruments - the execution,
delivery and performance by Borrower of this Note and the other Loan Documents
to which it is a party has been duly authorized by all necessary corporate,
partnership or membership action, as applicable, and does not and will not: (i)
require any consent or approval not heretofore obtained of any manager,
director, stockholder, member, partner, security holder or creditor of such
party; (ii) violate or conflict with any provision of Borrower’s partnership
agreement, articles of organization, operating agreement, articles of
incorporation, charter, by-laws or other comparable instruments; or (iii) result
in a breach by Borrower or constitute a default by Borrower under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other contractual obligation to which Borrower is a
party or by which Borrower or any of its property is bound or affected;

  

Financial Statements - the financial statements of Borrower previously furnished
to Bank are complete and correct and fairly present the financial condition of
Borrower, as of the respective dates thereof and the results of Borrower’s
operations as of the end of the most recent fiscal quarter reflect no material
adverse change in the financial condition of Borrower;

 



6

 

  

No Default - no event has occurred and no event is continuing which with the
giving of notice or the lapse of time or both would constitute an Event of
Default;

  

Representations and Warranties - prior to the making of each Advance all
representations and warranties contained herein, or the other Loan Documents,
shall be true and correct and of the same force and effect as though such
representations and warranties had been made as of the date of the making of
such Advance;

  

Regulations T, U and X; Investment Company Act - no part of the proceeds of the
Loan will be used to purchase or carry, or to extend credit to others for the
purpose of purchasing or carrying, any margin stock within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
As of the date of this Note, Borrower is not or is not required to be registered
as an “investment company” under the Investment Company Act of 1940; and

  

Government Regulation - Borrower is not involved in any activity, directly or
indirectly, which would constitute a violation of applicable laws concerning
money laundering, the funding of terrorism or similar activities. No part of the
proceeds of the Loan will be used to fund activities which would constitute a
violation of the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-terrorist Financing Act of 2001. Borrower is not subject to
and shall not become subject at any time to any laws, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Assets Control List) that prohibits or limits Bank from making any advance or
extension of credit to Borrower or from otherwise conducting business with
Borrower. Borrower shall not fail to provide documentary or other evidence of
Borrower’s identity as may be requested by Bank at any time to enable Bank to
verify Borrower’s identity or to comply with any applicable law or regulation,
including without limitation, Paragraph 326 of the USA Patriot Act of 2001, 31
U.S.C., Paragraph 5318.

  

           12. Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Note:

  

Payments – if Borrower, or any other Obligor, fails to make any payment of
principal or interest under the Obligations when such payment is due and
payable; or

  

Other Charges - if Borrower, or any other Obligor, fails to pay any other
charges, fees, expenses or other monetary obligations owing to Bank arising out
of or incurred in connection with this Note within five (5) Business Days after
the date such payment is due and payable; or

  

Particular Covenant Defaults - if Borrower fails to perform, comply with or
observe any covenant or undertaking contained in any Loan Document and such
failure continues for ten (10) Days after the occurrence thereof; or

  

Financial Information – if any statement, report, financial statement, or
certificate made or delivered by Borrower, or any other Obligor, to Bank is not
true and correct in all material respects when made or delivered.

  



7

 

 

Warranties or Representations - if any warranty, representation or other
statement by or on behalf of Borrower contained in or pursuant to this Note, the
other Loan Documents or in any document, agreement or instrument furnished in
compliance with, relating to, or in reference to this Note, is false, erroneous,
or misleading in any material respect when made; or

  

Agreements with Others - (i) if Borrower shall default beyond any grace period
in the payment of principal or interest of any Indebtedness of Borrower in
excess of $250,000; or (ii) if Borrower otherwise defaults under the terms of
any such Indebtedness if the effect of such default is to enable the holder of
such Indebtedness to accelerate the payment of Borrower’s obligations, which are
the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment, and such default is not waived by the holder thereof
; or

  

Other Agreements with Bank - if any Obligor breaches or violates the terms of,
or if a default occurs under, any other existing or future agreement (related or
unrelated) (including, without limitation, the other Loan Documents) between
Borrower and Bank and such breach, violation or default is not cured within ten
(10) days after Bank provides notice thereof to Borrower; or

 

Judgments - if any final judgment exceeding $250,000 for the payment of money
(i) which is not fully and unconditionally covered by insurance or (ii) for
which Borrower has not established a cash or cash equivalent reserve in the full
amount of such judgment, shall be rendered by a court of record against Borrower
and such judgment shall continue unsatisfied and in effect for a period of
thirty (30) consecutive days without being vacated, discharged, satisfied or
bonded pending appeal; or

  

Assignment for Benefit of Creditors, etc. - if Borrower makes or proposes in
writing, an assignment for the benefit of creditors generally, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter owned or conducted by
Borrower; or

  

Bankruptcy, Dissolution, etc. - upon the commencement of any action for the
dissolution or liquidation of Borrower, or the commencement of any proceeding to
avoid any transaction entered into by Borrower, or the commencement of any case
or proceeding for reorganization or liquidation of Borrower’s debts under the
Bankruptcy Code or any other state or federal law, now or hereafter enacted for
the relief of debtors, whether instituted by or against Borrower; provided
however, that Borrower shall have twenty (20) Business Days to obtain the
dismissal or discharge of involuntary proceedings filed against it, it being
understood that during such twenty (20) Business Day period, Bank may seek
adequate protection in any bankruptcy proceeding; or

  

Receiver - upon the appointment of a receiver, liquidator, custodian, trustee or
similar official or fiduciary for Borrower or for Borrower’s property; or

  

Execution Process, etc. - the issuance of any execution or distraint process
against any property of Borrower; or

  



8

 

 

Investigations - any indication or evidence received by Bank that reasonably
leads it to believe Borrower may have directly or indirectly been engaged in any
type of activity which, would be reasonably likely to result in the forfeiture
of any material property of Borrower to any governmental entity, federal, state
or local; or

  

Liens - if any lien in favor of Bank shall cease to be valid, enforceable and
perfected and prior to all other liens other than permitted liens; or

  

Fraudulent Conveyance - the making or suffering by Borrower, or any other
Obligor, of a transfer of any property, which is judicially determined to be
fraudulent under the law of any applicable jurisdiction; or

  

Material Adverse Effect – if there is any change in Borrower’s financial
condition which, in Bank’s reasonable opinion, has or would be reasonably likely
to have a material adverse effect with respect to (a) the assets, properties,
financial condition, credit worthiness, business prospects, material agreements
or results of business operations of Borrower, or (b) Borrower’s ability to pay
the Obligations in accordance with the terms hereof, or (c) the validity or
enforceability of this Note or any of the other Loan Documents or the rights and
remedies of Bank hereunder or thereunder.

  

           13. Rights and Remedies upon Default. Following the occurrence of an
Event of Default hereunder, Bank, in Bank’s sole discretion and without notice
or demand to Borrower or any other Obligor, may: (a) declare the entire
outstanding principal balance of this Note, together with all accrued interest
and all other sums due under this Note to be immediately due and payable, and
the same shall thereupon become immediately due and payable without presentment,
demand or notice, which are hereby expressly waived (b) exercise its right of
set-off against any money, funds, credits or other property of any nature
whatsoever of Borrower or any other Obligor now or at any time hereafter in the
possession of, in transit to or from, under the control or custody of, or on
deposit with, Bank or any affiliate of Bank in any capacity whatsoever,
including without limitation, any balance of any deposit account and any credits
with Bank or any affiliate of Bank; (c) terminate any outstanding commitments of
Bank to Borrower or any Obligor; (d) liquidate the Collateral Account and apply
all or a portion of the proceeds of the Collateral Account in reduction of the
Obligations, whether or not such Collateral Deposit is matured or unmatured, and
the Bank shall not be liable or in any way responsible to the Borrower by reason
of any early withdrawal or similar penalties or charges imposed in connection
therewith; and (e) exercise any or all rights, powers, and remedies provided for
in the Loan Documents or now or hereafter existing at law, in equity, by statute
or otherwise.

 

           14. Remedies Cumulative. Each right, power and remedy of Bank
hereunder, under the other Loan Documents or now or hereafter existing at law,
in equity, by statute or otherwise shall be cumulative and concurrent, and the
exercise or the beginning of the exercise of any one or more of them shall not
preclude the simultaneous or later exercise by Bank of any or all such other
rights, powers or remedies. No failure or delay by Bank to insist upon the
strict performance of any one or more provisions of this Note or of the Loan
Documents or to exercise any right, power or remedy consequent upon a breach
thereof or a default hereunder shall constitute a waiver thereof, or preclude
Bank from exercising any such other rights, powers or remedy. By accepting full
or partial payment after the due date of any amount of principal or interest on
this Note, or other amounts payable on demand, Bank shall not be deemed to have
waived the right either to require prompt payment when due and payable of all
other amounts of principal or interest on this Note or other amounts payable on
demand, or to exercise any rights and remedies available to is in order to
collect all such other amounts due and payable under this Note.

 



9

 

 

15.Intentionally Omitted

 

16.Intentionally Omitted

 

           17. Additional Costs. If, as a result of any change in applicable
law, regulation, guideline or order, or in the interpretation or application
thereof by any governmental authority charged with the administration thereof,
there shall be imposed upon or made applicable to Bank any reserve requirement
against this Note or any other costs or assessments (hereinafter “Additional
Costs”), Borrower shall pay to Bank, on demand (which demand shall be in writing
and which will set forth a calculation of such Additional Costs), an amount
sufficient to compensate Bank for such Additional Cost. Bank’s calculation of
the amount of such Additional Costs shall be presumed correct absent manifest
error.

 

           18. Taxes. Any and all payments by or on account of any Obligations
hereunder shall be made free and clear of and without deduction for any taxes;
provided that if the Borrower shall be required to deduct any taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this paragraph but excluding any deductions made for taxes
upon Bank’s net income or franchise taxes payable by Bank) the Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant governmental
authority in accordance with applicable law.

 

           19. Collection Expenses. If this Note is placed in the hands of an
attorney for collection following the occurrence of an Event of Default
hereunder, Borrower agrees to pay to Bank upon demand costs and expenses,
including all reasonable attorney’s fees and court costs, paid or incurred by
Bank in connection with the enforcement or collection of this Note (whether or
not any action has been commenced by Bank to enforce or collect this Note) or in
successfully defending any counterclaim or other legal proceeding brought by
Borrower contesting Bank’s right to collect the outstanding principal balance of
this Note. The obligation of Borrower to pay all such costs and expenses shall
not be merged into any judgment by confession against Borrower. All of such
costs and expenses shall bear interest at the highest rate of Interest permitted
under this Note from the date of payment by Bank until repaid in full.

 

           20. Interest Rate after Judgment. If judgment is entered against
Borrower on this Note, the amount of the judgment entered (which may include
principal, interest, fees and costs) shall bear interest at the higher of (i)
the legal rate of interest then applicable to judgments in the jurisdiction in
which judgment was entered, or (ii) if otherwise permitted by applicable law,
the Default Interest Rate provided herein.

 

           21. Certain Waivers by Borrower. Borrower waives demand, presentment,
protest and notice of demand, of non-payment, of dishonor, and of protest of
this Note. Bank, without notice to or further consent of Borrower or any other
Obligor and without in any respect compromising, impairing, releasing, lessening
or affecting the obligations of Borrower hereunder or under of the Loan
Documents, may: (a) release, surrender, waive, add, substitute, settle,
exchange, compromise, modify, extend or grant indulgences with respect to (i)
this Note, (ii) any of the Loan Documents, and/or (iii) all or any part of any
Collateral or security for this Note; and/or (iv) any Obligor; (b) complete any
blank space in this Note according to the terms upon which the Loan evidenced
hereby is made; and (c) grant any extension or other postponements of the time
of payment hereof.

 



10

 

 

           22. Choice of Law: Forum Selection: Consent to Jurisdiction. This
Note shall be governed by, construed and interpreted in accordance with the laws
of the State of New York (excluding the choice of law rules thereof). Borrower
hereby irrevocably submits to the jurisdiction of any New York court or federal
court sitting in the State of New York in any action or proceeding arising out
of or relating to this Note, and hereby irrevocably waives any objection to the
laying of venue of any such action or proceeding in any such court and any claim
that any such action or proceeding has been brought in an inconvenient forum. A
final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.

 

            23. Subsequent Holders. In the event that any holder of this Note
transfers this Note for value, Borrower agrees that except with respect to a
subsequent holder with actual knowledge of a claim or defense, no subsequent
holder of this Note shall be subject to any claims or defenses which Borrower
may have against a prior holder (which claims or defenses are not waived as to
prior holder), all of which are waived as to the subsequent holder, and that all
such subsequent holders shall have all of the rights of a holder in due course
with respect to Borrower even though the subsequent holder may not qualify,
under applicable law, absent this paragraph, as a holder in due course.

 

           24. Invalidity of Any Part. If any provision or part of any provision
of this Note shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision (or any remaining part of any provision) of this Note, and
this Note shall be construed as if such invalid, illegal or unenforceable
provision (or part thereof) had never been contained in this Note, but only to
the extent of its invalidity, illegality, or unenforceability. In any event, if
any such provision pertains to the repayment of the Obligations evidenced by
this Note, then and in such event, at Bank’s option, the outstanding principal
balance of this Note, together with all accrued and unpaid interest thereon,
shall become immediately due and payable.

 

           25. WAIVER OF JURY TRIAL. BORROWER HEREBY (i) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (ii)
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BANK AND BORROWER MAY
BE PARTIES ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS
NOTE, ANY OF THE LOAN DOCUMENTS AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO BORROWER-BANK RELATIONSHIP BETWEEN THE PARTIES. IT IS UNDERSTOOD
AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS NOTE. THIS WAIVER OF JURY TRIAL IS
SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND
BORROWER HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. BANK IS HEREBY AUTHORIZED TO SUBMIT THIS NOTE TO ANY
COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND BORROWER SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS
OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.

 



11

 

 

26.Intentionally Omitted.

 

           27. Indemnification. The Borrower agrees: (i) to pay and reimburse
Bank for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Note and the other Loan Documents, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
internal and external counsel, (ii) to pay and reimburse Bank for reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Note and the other Loan
Documents including the reasonable fees, disbursements and other charges of its
counsel, whether internal or external, (iii) to pay, indemnify and hold harmless
the Bank and its directors, officers and agents (each, an “Indemnified Party”
and collectively, “Indemnified Parties”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable and documented fees, disbursements and other charges of internal or
external counsel for all Indemnified Parties in connection with the execution,
delivery, enforcement, performance and administration of this Note or the Loan
Documents or the use of the proceeds thereof, including any of the foregoing
relating to the violation of, noncompliance with or liability applicable to the
operations of the Borrower or any of its subsidiaries; provided that the
Borrower shall have no obligation hereunder to any Indemnified Party with
respect to damages caused directly by the gross negligence or willful misconduct
of such Indemnified Party as determined by a non-appealable final judgment.

 

           28. Miscellaneous. Time is of the essence under this Note. The
paragraph headings of this Note are for convenience only, and shall not limit or
otherwise affect any of the terms hereof. This Note and the other Loan
Documents, if any, constitute the entire agreement between the parties with
respect to their subject matter and supersede all prior letters,
representations, or agreements, oral or written, with respect thereto. No
modification, release, or waiver of this Note shall be deemed to be made by Bank
unless in writing signed by Bank, and each such waiver, if any, shall apply only
with respect to the specific instance involved. No course of dealing or conduct
shall be effective to modify, release or waive any provisions of this Note or
any of the other Loan Documents. Borrower acknowledges that this Note is an
instrument for the payment of money only within the meaning of Section 3213 of
the New York Civil Practice Law & Rules. This Note shall inure to the benefit of
and be enforceable by Bank and Bank’s successors and assigns and any other
person to whom Bank may grant an interest in the obligations evidenced by this
Note and shall be binding upon and enforceable against Borrower and Borrower’s
successors and assigns it being understood that Borrower may not assign this
Note without the prior written consent of Bank. Borrower agrees that Bank may at
any time sell, assign, transfer, hypothecate or pledge one or more interests or
participations in all or any part of its rights and obligations in this Note.
Whenever used herein, the singular number shall include the plural, the plural
the singular, and the use of the masculine, feminine, or neuter gender shall
include all genders.

 



12

 

 



Borrower:         CORONADO BIOSCIENCES, INC.                   By: /s/ Lindsay
Rosenwald   Name:  Lindsay Rosenwald   Title: CEO  



 







 



13

 